DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 20, 2022 was received. Claims 2-5 and 10-15 were amended. Claims 7 and 18 were canceled. Claims 21-22 were added.
 The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 21, 2022. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 3, 5, 10, 12 and 14 -15 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant). 
Regarding claim 1, Schreiner teaches a method of coating copper wires with tin coating (abstract) (a process of producing a tinned copper wire). Schreiner teaches the copper wire is first annealed and scored (activation treatment), runs through the first tinning bath 17and a first cooling zone 19, and then runs through the second tinning bath 21 and a second cooling zone 23, wherein hot tinning treatment is performed on copper wire in the tinning baths to form the tin coatings (abstract, column 2 lines 29-42, column 3 lines 4-16, figure 4). Schreiner teaches the melting temperature of the second bath 21 lower than that of the first bath 17 (column 3 lines 4-16) and the second bath 21 (second temperature) has a lower temperature of first bath 17 (first temperature) (column 3 lines 40-50). Schreiner teaches the first bath is pure tin bath with temperature of 270ºC (column 3 lines 4-16, lines 29-30 and lines 43-45), which is 38ºC higher than the melting point of tin (melting point of tin is 232ºC as evidenced by Song 1.7 Tinning furnace). 
Schreiner does not explicitly teach the second temperature is at least 8ºC than the melting point of tin. However, Song teaches a method of hot tinning a copper wire (abstract) and discloses if the tinning bath is less than 240ºC, the tinned copper wire produced has defects with quality such as unsmooth surface and pitting (1.7 Tinning furnace). 240ºC is 8 degree higher than the melting point of tin (melting point of tin is 232ºC as evidenced by Song 1.7 Tinning furnace). Thus, Song teaches the second bath is least 240ºC. Song further teaches the copper wire is activated by flux before the tinning process (1.6 Flux). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the second bath at the temperature of at least 8ºC higher than the tin melting point and activate the copper wire by flux as suggested by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song teaches if the tinning bath is less than 240ºC, the tinned copper wire produced has defects with quality such as unsmooth surface and pitting (1.7 Tinning furnace) and the flux activation removes oxides on the surface of the copper wire, so that the surface can reach the cleanliness required for hot-dip tinning, while preventing the surface of copper wire from being re-oxidized and improving the welding performance during the hot-sip plating (1.6 Flux). 
Regarding claim 2, Schreiner teaches the first bath is pure tin bath with temperature of 270ºC (column 3 lines 4-16, lines 29-30 and lines 43-45). Song teaches the second bath is least 240ºC (1.7 Tinning furnace), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges.
Regarding claim 4, Song teaches the long-term use of tin plating furnace will reduce the purity of the tin bath by increasing copper content (contamination from the copper wire), wherein the tin bath is regenerated and replaced when the copper content reaches 1wt% (1.7 Tinning furnace), which overlap with the claimed ranges for both second hot tinning bath (up to 0.7wt%) and second tinning bath (up to 2wt%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate and replace the tin baths when the copper contamination reaches 1wt% as suggested by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song teaches the copper content in the tin baths should be limited in order to facilitate the further tin plating process (1.7 Tinning furnace). It is noted that Applicant has not established the criticality of the claimed range. 
Regarding claim 8, Schreiner teaches the cooling length of the copper wire in the firs cooling is 1-3m (column 2 lines 22-25), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 13, Song teaches the long-term use of tin plating furnace will reduce the purity of the tin bath by increasing copper content (contamination from the copper wire), wherein the tin bath is regenerated and replaced when the copper content reaches 1wt% (1.7 Tinning furnace), which overlap with the claimed ranges for both second hot tinning bath (up to 0.7wt%) and second tinning bath (up to 2wt%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate and replace the tin baths when the copper contamination reaches 1wt% as suggested by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song teaches the copper content in the tin baths should be limited in order to facilitate the further tin plating process (1.7 Tinning furnace). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 19, Schreiner teaches the cooling length of the copper wire in the firs cooling is 1-3m (column 2 lines 22-25), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 21, Song teaches the long-term use of tin plating furnace will reduce the purity of the tin bath by increasing copper content (contamination from the copper wire), wherein the tin bath is regenerated and replaced when the copper content reaches 1wt% (1.7 Tinning furnace), which overlap with the claimed ranges for both second hot tinning bath (up to 0.7wt%) and second tinning bath (up to 2wt%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate and replace the tin baths when the copper contamination reaches 1wt% as suggested by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song teaches the copper content in the tin baths should be limited in order to facilitate the further tin plating process (1.7 Tinning furnace). It is noted that Applicant has not established the criticality of the claimed range.

Claims 3, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4, 8, 13, 19 and 21 above, and further in view of Campbell (GB2431412A)
Regarding claim 3, Schreiner teaches the second bath is tin alloy with bismuth bath (molten tin liquid comprising a rare metal) (column 3 lines 4-16). Thus, Schreiner in view of Song teaches all limitation of this claim expect the amount of the rare metal. However, Campbell teaches an alloy suitable for use in tinning copper (abstract, page 1 lines 3-7) and disclose tin alloy comprises 0.08-0.3wt% of bismuth (Page 4 lines 19-26), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of bismuth in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount of bismuth in the alloy help in the wetting of the alloy to the surface and reduces the dissolution rate of copper (Page 4 lines 19-26). 
Regarding claim 9, Schreiner in view of Song teaches all limitations of this claim, except the first tinning bath comprises phosphorus in an amount of 0.01-0.1 wt%. However, Campbell teaches the tinning alloy comprises up to 0.01 wt% phosphorus (column 5 lines 16-21) which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 0.01wt% of phosphorus in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount phosphorous in the tinning bath reduce the volume of dross formed on the top of an open tack of the tinning bath (column 5 lines 16-21).
Regarding claim 10, Schreiner teaches the second bath is tin alloy with bismuth bath (molten tin liquid comprising a rare metal) (column 3 lines 4-16). Thus, Schreiner in view of Song teaches all limitation of this claim expect the amount of the rare metal. However, Campbell teaches an alloy suitable for use in tinning copper (abstract, page 1 lines 3-7) and disclose tin alloy comprises 0.08-0.3wt% of bismuth (Page 4 lines 19-26), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of bismuth in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount of bismuth in the alloy help in the wetting of the alloy to the surface and reduces the dissolution rate of copper (Page 4 lines 19-26). 
Regarding claim 11, Song teaches the long-term use of tin plating furnace will reduce the purity of the tin bath by increasing copper content (contamination from the copper wire), wherein the tin bath is regenerated and replaced when the copper content reaches 1wt% (1.7 Tinning furnace), which overlap with the claimed ranges for both second hot tinning bath (up to 0.7wt%) and second tinning bath (up to 2wt%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regenerate and replace the tin baths when the copper contamination reaches 1wt% as suggested by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song teaches the copper content in the tin baths should be limited in order to facilitate the further tin plating process (1.7 Tinning furnace). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 20, Schreiner in view of Song teaches all limitations of this claim, except the first tinning bath comprises phosphorus in an amount of 0.01-0.1 wt%. However, Campbell teaches the tinning alloy comprises up to 0.01 wt% phosphorus (column 5 lines 16-21) which is inside the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 0.01wt% of phosphorus in the tin alloy to hot tinning copper wire as suggested by Campbell in the method of tinning copper wire as disclosed by Schreiner in view of Song because Campbell teaches such amount phosphorous in the tinning bath reduce the volume of dross formed on the top of an open tack of the tinning bath (column 5 lines 16-21).

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4, 8, 13, 19 and 21 above, and further in view of Carey (US20030089432)
Regarding claim 5, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Thus, Schreiner in view of Song teaches all limitations of this claim, except the wind speed and direction. However, Carey teaches a method of forming a corrosion resistant metal on a base metal (paragraph 0016) comprising a step of hot dipping on a metal strip (paragraph 0168) (same as Schreiner in view of Song). Carey teaches to cool the hot dipped strip with spray jet 92 in perpendicular direction (paragraph 0168, figure 8). Carey further teaches the velocity of the cooling fluid is varied to obtain the desired cooling rate (paragraph 0168). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the velocity of the cooling fluid (air/wind) in the process to yield the desired cooling rate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use perpendicular cooling jet to cool the hot dipped metal as suggested by Carey in the method of Schreiner in view of Song, because such cooling method facilitate the cooling of the metal (paragraph 0168, see figure 8).
Regarding claim 14, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Thus, Schreiner in view of Song teaches all limitations of this claim, except the wind speed and direction. However, Carey teaches a method of forming a corrosion resistant metal on a base metal (paragraph 0016) comprising a step of hot dipping on a metal strip (paragraph 0168) (same as Schreiner in view of Song). Carey teaches to cool the hot dipped strip with spray jet 92 in perpendicular direction (paragraph 0168, figure 8). Carey further teaches the velocity of the cooling fluid is varied to obtain the desired cooling rate (paragraph 0168). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the velocity of the cooling fluid (air/wind) in the process to yield the desired cooling rate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use perpendicular cooling jet to cool the hot dipped metal as suggested by Carey in the method of Schreiner in view of Song, because such cooling method facilitate the cooling of the metal (paragraph 0168, see figure 8).
Regarding claim 15, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Thus, Schreiner in view of Song teaches all limitations of this claim, except the wind speed and direction. However, Carey teaches a method of forming a corrosion resistant metal on a base metal (paragraph 0016) comprising a step of hot dipping on a metal strip (paragraph 0168) (same as Schreiner in view of Song). Carey teaches to cool the hot dipped strip with spray jet 92 in perpendicular direction (paragraph 0168, figure 8). Carey further teaches the velocity of the cooling fluid is varied to obtain the desired cooling rate (paragraph 0168). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the velocity of the cooling fluid (air/wind) in the process to yield the desired cooling rate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use perpendicular cooling jet to cool the hot dipped metal as suggested by Carey in the method of Schreiner in view of Song, because such cooling method facilitate the cooling of the metal (paragraph 0168, see figure 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) and Campbell (GB2431412A)
as applied to claims 1-4, 8-11, 14-15 and 21 above, and further in view of Campbell (GB2431412A)
Regarding claim 12, Song teaches the cooling comprises air cooling and blow dryer (see figure 1 and 1.9 Cooling). Thus, Song teaches the cooling is wind cooling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wind cooling by Song in the method of hot tinning a copper wire as disclosed by Schreiner because Song cooling comprising the wind cooling facilitate the cooling process to fully cool the copper wire after it left the hot tinning bath.
Thus, Schreiner in view of Song and Campbell teaches all limitations of this claim, except the wind speed and direction. However, Carey teaches a method of forming a corrosion resistant metal on a base metal (paragraph 0016) comprising a step of hot dipping on a metal strip (paragraph 0168) (same as Schreiner in view of Song). Carey teaches to cool the hot dipped strip with spray jet 92 in perpendicular direction (paragraph 0168, figure 8). Carey further teaches the velocity of the cooling fluid is varied to obtain the desired cooling rate (paragraph 0168). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the velocity of the cooling fluid (air/wind) in the process to yield the desired cooling rate. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use perpendicular cooling jet to cool the hot dipped metal as suggested by Carey in the method of Schreiner in view of Song and Campbell, because such cooling method facilitate the cooling of the metal (paragraph 0168, see figure 8).

Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4, 8, 13, 19 and 21 above, and further in view of Schreiner2 (US4014660).
Regarding claim 6, Schreiner teaches the copper wire is conveying though each step during the tinning process (column 3 lines 4-16 and figure 4). Thus, Schreiner in view of Song teaches all limitations of this claim, except the speed of conveying the copper wire during the process. However, Schreiner2 teaches a hot-tinned wire of copper (abstract), and discloses the copper wire is conveying through the tinning process at the speed of 1 to 15m/s which overlaps with the claimed range (column 3 lines 10-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such wire conveying speed as suggested by Schreiner2 in the method of tinning copper wire as suggested by Schreiner in view of Song because Schreiner2 teaches such speed provides proper time for the wire to stay it the first tinning and second tinning bath to achieve flawless wetting of the wire by the tinning liquid (column 3 lines 10-23). 
Regarding claim 16, Schreiner teaches the copper wire is conveying though each steps during the tinning process (column 3 lines 4-16 and figure 4). Thus, Schreiner in view of Song teaches all limitations of this claim, except the speed of conveying the copper wire during the process. However, Schreiner2 teaches a hot-tinned wire of copper (abstract), and discloses the copper wire is conveying through the tinning process at the speed of 1 to 15m/s which overlaps with the claimed range (column 3 lines 10-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such wire conveying speed as suggested by Schreiner2 in the method of tinning copper wire as suggested by Schreiner in view of Song because Schreiner2 teaches such speed provides proper time for the wire to stay it the first tinning and second tinning bath to achieve flawless wetting of the wire by the tinning liquid (column 3 lines 10-23). 
Regarding claim 17, Schreiner and Schreiner2 teach the diameter of the copper wire is 0.5mm (Schreiner column 3 lines 29-30, 42-43 and 1-2; Schreiner2 column 3 lines 10-23). Schreiner2 teaches the copper wire is conveying through the tinning process at the speed of 1 to 15m/s which overlaps with the claimed range (column 3 lines 10-23). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such wire conveying speed as suggested by Schreiner2 in the method of tinning copper wire as suggested by Schreiner in view of Song because Schreiner2 teaches such speed provides proper time for the wire to stay it the first tinning and second tinning bath to achieve flawless wetting of the wire by the tinning liquid (column 3 lines 10-23).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (US3642523) in view of Song (Production Process of Hot Tinned Round Copper Wire, using the English translation provided by Applicant) as applied to claims 1-2, 4, 8, 13, 19 and 21 above, and further in view of Elbern (US20010041226).
Regarding claim 22, Schreiner in view of Song teaches all limitation of this claim including the first hot tinning treatment is performed in a first hot tinning furnace containging a first molten tin liquid and second hot tinning treatment is performed in a second hot tinning furnace containing a second molten tin liquid (Schreiner column 3 lines 4-16 see figure 4; Song 1.7 tinning furnace figure 1), except to transfer the second molten tin liquid from the second hot tinning furnace to the first hot tinning furnace when concentration of copper contamination from the copper wire in the second molten tin liquid reaches a predetermined threshold. However, Elbern teaches a method of regenerating a tin bath in a hot-dip coating process (abstract). Elbern teaches the when the copper contaminant in the tin bath 16 reaches a certain level, the tin bath is filtered out to purified in an outside tank 32 and return to the bath 16 (paragraphs 0034-0037). It would be obvious for transfer both first tin bath and second tin bath to a outside tank 32 for filtration and purification and return back to both tanks. Thus, Elbern’s teaching includes transferring the second molten tin liquid from second hot tinning furnace to the first hot tinning furnace when concentration of copper contamination from the copper wire int eh second molten tin liquid reaches a predetermined threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the contaminated molten bath out, purified and transfer back to the tinning bath as suggested by Elbern in the method of Schreiner in view of Song because Elbern teaches such bath regenerations process prevents the consistency and the wetting properties of the tin bath deteriorated (paragraph 0034).

Response to Arguments
Applicant's arguments filed on June 20, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Song does not teach the second temperature is at least 8ºC higher than the melting point. 
Song teaches away from second temperature of at least 8ºC higher than the melting point because it teaches 270 ºC and 305 ºC for a copper wire in a specific diameter range. 
Claimed invention as a whole must be considered. 
Combination of reference is improper. 
Song teaches away from the range of 240 to 245ºC (claim 2).
The prior art does not teach the new features of claim 4-5 and 12-14, or the claim claims 21-22
Campbell and Schreiner2 do not cure the deficiencies of Schreiner in view of Song.

In response to Applicant’s arguments, please consider the following comments:
The rejection is based on Schreiner teaches all limitation of claim 1, including the second tinning bath has a lower temperature than the first tinning bath (see rejections above). Song is used to show that the benefit of using a tin bath with temperature of minimum 240ºC, which is 8 degree higher than the tinning bath. Since Schreiner teaches the first bath is 270ºC (column 3 lines 4-16, lines 29-30 and lines 43-45) and the second bath has a lower temperature, it would be obvious to one of ordinary skill in the art to keep the temperature of the second bath below 270ºC but above 240ºC in light of teaching in Song. Song’s specific example of the temperature range for specific copper wire diameter does not render the general teaching of minimum of 240ºC irrelevant as Song clearly teaches such minimum temperature to prevent defects such as unsmooth surface and pitting (1.7 tinning furnace). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to Applicant’s argument about inherency, the rejection is not based on inherency, thus the argument is irrelevant. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). In this case, Song teaches it is preferred to have a tin bath temperature of 270ºC to 290ºC for copper wire diameter of 1.56-1.86mm and a tin bath temperature of 295ºC to 305ºC for copper wire diameter of 2 to 2.55mm, but also teaches the minimum of the tin bath is 240ºC to 320º.C Thus, Song clearly teaches the limitation of second temperature of at least 8ºC higher than the melting point (232ºC), not matter which range is being considered, and definitely does not teach away from the claimed limitations. It is also noted that Schreiner teaches the copper wire diameter is 0.2 to 1 (abstract), which includes the diameter outside of the specific example of 1.56 to 2.55mm in Song, thus, further support that it would be obvious to use the temperature suggested outside of such example but still within the general range of 240ºC to 320ºC. In regards to Applicant’s argument of Song teaches the two baths are same temperature, Schreiner teaches the second bath has a lower temperature than the first bath. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed previously in the rejections and the response to arguments, the invention is clearly considered as a whole, as Schreiner teaches all limitation of claim 1, including the second tinning bath has a lower temperature than the first tinning bath and the first bath has a temperature of at least 38ºC higher than the tin melting point (see rejections above), and Song teaches the lowest temperature possible for a tinning bath is 240ºC (at least 8ºC higher than the tin melting point) to avoid pitting and unsmooth surface. Applicant’s argument of Song’s teaching of two identical temperature tinning bath is irrelevant as the rejection is not based on substituting the two same bath temperature of Schreiner. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  prevent and*or inhibiting occurrence if skip coating on the surface of a tinned copper wire) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It appears applicant attempts to argue the two temperatures tinning system shows unexpected results. However, it is well settled the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." and evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (see MPEP 716.02 (b)). Applicant has not established the criticality of any of the claimed ranges. 
As clearly explained in response to arguments a and b, Song does not teach away from the range of 240 to 245ºC and clearly teaches the overlapping range of 240ºC to 320ºC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed ranges. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, or prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention (MPEP 2144.05 III). Applicant has not established the criticality of the claimed ranges or show the prior art teaches away. 
The new limitations are addressed above in the rejections. 
As discussed above the rejections based on Schreiner in view of Song does not have deficiencies.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717